DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 5/31/2022.
No claims have been cancelled.
No claims have been added. 
Claims 1-16 are currently pending.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 5/31/2022, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 103 have been fully considered and are partially persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dinan US 20160270112 and Uchino et al. US 20150304915.


Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
On pages 6-9 of the remarks, in regard to claims 1, 5, 9 and 13, the Applicant disagrees with the rejection under 35 U.S.C. 103 as being unpatentable over Dinan US 20160270112 in view of Yamada US 20130083675 as noted in the Non-Final Rejection dated 3/1/2022.

Specifically, the Applicant remarks:

Issue #1a:
“However, Applicant respectfully submits that the claim recites that the second uplink signal is sent at "a second period after the second time unit", where the second time unit is the time at which a maximum activation time expires, and "the maximum activation time represents a preset maximum duration of time from receiving the activation command by the terminal device to activating the secondary cell by the terminal device." In other words, after the activation command is received, the maximum activation time elapses first, and then at the second period after the maximum activation time elapse, the second uplink signal is sent. Dinan has not been shown that any of the time indications, e.g., n+k, or n+p, or n+k+p, is related to the maximum activation time (which is a preset maximum duration of time between receiving the activation command by the terminal device to activating the secondary cell by the terminal device). As such, Dinan has not been shown to teach or suggest a second time unit that is "a time unit at which a maximum activation time expires," much less sending the uplink signal at a second period after the above discussed second time unit. In contrast, Dinan explicitly states that n+k represents the time unit at which a Time Advance command (TAC) is received. Applicant respectfully submits that the TAC is different than the activation command. As such, not only does Dinan fail to teach the above cited limitations, Dinan teaches away from these limitations because in Dinan, the transmission time is set based on when TAC is receives, not when the maximum activation time expires.”

Issue #1b:
“Specifically, the Office Action offers Yamada to teach the "maximum activation time." Office Action, p. 9-10. However, the above-cited portion of Yamada merely discusses a time alignment timer that represents the time duration within which the UE needs to reset the time advance between the UE and the eNB. Applicant respectfully submits that the time alignment timer in Yamada is different from "the maximum activation time" that "represents a preset maximum duration of time from receiving the activation command by the terminal device to activating the secondary cell by the terminal device", as recited in claim 1. In contrast, Yamada has not been shown to teach or suggest that the time alignment timer is related to activating the secondary cell or receiving the activation command. Nor has Yamada been shown to teach or suggest that the time alignment timer is related to the timing of CSI transmission described in Dinan as discussed previously.


The Examiner respectfully disagrees.  

	With regards to Issue #1a:
The Examiner notes Dinan teaches:
“To activate an SCell, the UE may need to acquire PSS/SSS (sync signals) signals, if synchronization signals are not acquired. In an example embodiment, there may the following different scenarios for the SCell activation: a) cold-start 1: SCell RF is not activated; timing information is unknown; not possible for intraband contiguous CA, b) cold-start 2 SCell RF is not activated; timing information is known, c) warm-start: RF is already active; and timing information is known. For example, the maximum allowed activation time for cold-start 2, where an SCell RF chain is not activated, but SCell timing information is known, may be 24 ms. 4 ms may be needed for UE to decode an activation command (MAC control element) and transmit ACK, and 20 ms may be needed for RF warm-up, AGC settling, and frequency and time tracking loops warm-up. RF warm-up and AGC settling may be achieved within a few milliseconds (<4 ms) or a even shorter time period by applying additional technique.” (0181)
“Currently, the MAC entity receives the activation MAC CE activating the SCell (e.g. activation/deactivation MAC CE activating the SCell). The MAC entity start or restart the sCellDeactivationTimer associated with the SCell in subframe n+8. The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8 no matter whether the secondary cell is properly acquired or not.”; Dinan; 0182);
“Starting time for CQI report transmission does not depend on different UE implementation. This enhances PUCCH decoding process on PCell Minimum requirement of when valid CQI result is send is specified. As discussed the UE may exceed the minimum requirement in some scenarios. Such probability may be reduced as much as possible. In an example embodiment, if CQI report is configured, out of range CQI/CSI may be reported before the UE is able to perform CSI measurement for the SCell. The UE may be able to transmit valid CSI no later than subframe n+24[+X] for Transmission Modes (TM) other than TM9 and 4 ms after the first CSI-RS subframe since n+24[+X] for TM9. X is may be a predefined parameter, for example, may be equal to 10.” (0184).
“There could be a certain period that the UE does not have valid CQI results for an SCell upon the activation of the SCell. The period may depend on when the UE successfully detects the cell and/or when the UE starts CQI measurement which may vary depending on the air interface condition, signal (e.g. CSI RS) timings and/or UE implementation. Starting time for CQI report transmission does not depend on different UE implementations. The UE may start reporting CQI from subframe n+8 and a fixed value (e.g. our of range) may be reported when there are no valid CQI results available for the SCell. This would reduce the possibility that CQI size uncertainty complicates the eNB decoding of uplink channel. A timing requirement may be set when the UE has valid CQI results for the SCell at the latest after activation. A UE implementation may reduce the probability of exceeding this timing requirement.” (0185).
“each 10 ms radio frame 201 may be divided into ten equally sized subframes 202. Other subframe durations such as including 0.5 msec, 1 msec, 2 msec, and 5 msec may also be supported.” (0102).

Where “For example, the maximum allowed activation time for cold-start 2, where an SCell RF chain is not activated, but SCell timing information is known, may be 24 ms. 4 ms may be needed for UE to decode an activation command (MAC control element) and transmit ACK, and 20 ms may be needed for RF warm-up, AGC settling, and frequency and time tracking loops warm-up”/”A timing requirement may be set when the UE has valid CQI results for the SCell at the latest after activation. A UE implementation may reduce the probability of exceeding this timing requirement” maps to “determining, by the terminal device, a second time unit, wherein the second time unit is a time unit at which a maximum activation time expires”, where “maximum allowed activation time”/”timing requirement...at the latest after activation”/”24 ms” maps “second time unit”, “UE implementation may reduce the probability of exceeding the timing requirement” maps to “determining, by the terminal device”, “maximum allowed”/”latest after activation” maps to “maximum activation time”, “allowed”/”latest” maps to “expires”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interpret “allowed”/”latest” as having a time for expiration

Where “UE may be able to transmit valid CSI no later than subframe n+24[+X] for Transmission Modes (TM) other than TM9 and 4 ms after the first CSI-RS subframe since n+24[+X] for TM9. X is may be a predefined parameter, for example, may be equal to 10” maps to “sending, by the terminal device, a second uplink signal to the network device, wherein the second uplink signal is sent at a second period after the second time unit, and wherein the second period is greater than the first period”, where “n+24[+X]” is greater “n + 8” maps to “greater than”, where “+X” maps to “after the second time unit”, where “n” is associated with “subframe” which includes a “subframe duration” of “1 msec”, “n + 24” is considered as indicating “n” plus 24 msec.

The Examiner noted in the Non-Final Rejection dated 3/01/2022 that Dinan did not specifically teach “maximum [activation time]”, however, this was with respect to a rejection using a different embodiment than as used for the new grounds of rejection.  Furthermore, Dinan is considered as teaching “maximum activation time” with regards to the embodiment as used with the new grounds of rejection in view of the teachings of Uchino et al. as noted below.

The Examiner notes Dinan as described above does not explicitly teach:
activating the secondary cell.

Uchino et al. teaches:
“the base station 200 transmits a MAC CE in the MAC layer to the mobile station to transition the secondary cell to the activation/deactivation state. The SCell state management unit 230 transitions the state of the secondary cell upon receiving an acknowledgement (ACK/NACK) from the mobile station in response to the instruction of transition from the base station 200.” (0087).
“Upon receiving an acknowledgement (ACK) in response to the MAC CE from the mobile station, the SCell state management unit 230 determines that the secondary cell is activated” (0088)

Where “secondary cell is activated” maps to “activating the secondary cell” and where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the activation capability of Uchino et al. into Dinan. By modifying the ACK of Dinan to include the activation capability as taught by the ACK of Uchino et al., the benefits of improved signal timing (Dinan; 0188) with improved consistency (Uchino et al.; 0025) are achieved.

With regards to Issue #1b:
Applicant’s arguments with respect to Yamada et al. are moot at Yamada et al. is not used in the current grounds of rejection.

On page 9 of the remarks, in regard to the dependent claims, the Applicant states that the claims are allowable at least due to the deficiencies of the ground of rejection applied to the independent claims.  
The Examiner respectfully disagrees.  The Examiner kindly refers the Applicant to the reasoning pertaining to the independent claims, detailed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan US 20160270112 (cited in Non-Final Rejection dated 3/1/2022) in view of Uchino et al. US 20150304915.

As to claim 1:
Dinan discloses:
A method for activating a secondary cell, comprising:
after receiving an activation command for a secondary cell that is sent by a network device, sending, by a terminal device, a first uplink signal to the network device at a first period from a first time unit;
(“To activate an SCell, the UE may need to acquire PSS/SSS (sync signals) signals, if synchronization signals are not acquired. In an example embodiment, there may the following different scenarios for the SCell activation: a) cold-start 1: SCell RF is not activated; timing information is unknown; not possible for intraband contiguous CA, b) cold-start 2 SCell RF is not activated; timing information is known, c) warm-start: RF is already active; and timing information is known. For example, the maximum allowed activation time for cold-start 2, where an SCell RF chain is not activated, but SCell timing information is known, may be 24 ms. 4 ms may be needed for UE to decode an activation command (MAC control element) and transmit ACK, and 20 ms may be needed for RF warm-up, AGC settling, and frequency and time tracking loops warm-up. RF warm-up and AGC settling may be achieved within a few milliseconds (<4 ms) or a even shorter time period by applying additional technique.”; Dinan; 0181)
(“Currently, the MAC entity receives the activation MAC CE activating the SCell (e.g. activation/deactivation MAC CE activating the SCell). The MAC entity start or restart the sCellDeactivationTimer associated with the SCell in subframe n+8. The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8 no matter whether the secondary cell is properly acquired or not.”; Dinan; 0182);
(“There could be a certain period that the UE does not have valid CQI results for an SCell upon the activation of the SCell. The period may depend on when the UE successfully detects the cell and/or when the UE starts CQI measurement which may vary depending on the air interface condition, signal (e.g. CSI RS) timings and/or UE implementation. Starting time for CQI report transmission does not depend on different UE implementations. The UE may start reporting CQI from subframe n+8 and a fixed value (e.g. our of range) may be reported when there are no valid CQI results available for the SCell. This would reduce the possibility that CQI size uncertainty complicates the eNB decoding of uplink channel. A timing requirement may be set when the UE has valid CQI results for the SCell at the latest after activation. A UE implementation may reduce the probability of exceeding this timing requirement.”; Dinan; 0185)
(“The eNB may transmit a MAC activation command 1610 to activate the PUCCH SCell.”; Dinan; 0190)
(where
“UE” maps to “terminal”
“SCell” maps to “secondary cell”,
“The eNB may transmit a MAC activation command 1610 to activate the PUCCH SCell”/”Activation MAC CE”/FIG. 15A/”Activation of PUCCH SCell (MAC CE)”/FIG. 16 maps to “receiving an activation command for a secondary cell that is sent by a network device”, where “transmit” maps to “receiving”/”sent”, “MAC activation command”/”Activation MAC CE”/FIG. 15A/”Activation of PUCCH SCell (MAC CE)” maps to “activation command”, “SCell” maps to “secondary cell”, “eNB” maps to “network device”,	“The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8”/FIG. 15A maps to “sending, by a terminal device, a first uplink signal to the network device at a first period from a first time unit”, where “reporting” maps to “sending”, “CSI (CQI/PMI/RI/PTI) reporting” maps to “first uplink signal”, “n+8” maps to “at a first period from a first time unit”, where “n” maps to “first time unit”, “+8” maps to “at a first period from”

determining, by the terminal device, a second time unit, wherein the second time unit is a time unit at which a maximum activation time expires, and 
(where
“For example, the maximum allowed activation time for cold-start 2, where an SCell RF chain is not activated, but SCell timing information is known, may be 24 ms. 4 ms may be needed for UE to decode an activation command (MAC control element) and transmit ACK, and 20 ms may be needed for RF warm-up, AGC settling, and frequency and time tracking loops warm-up”/”A timing requirement may be set when the UE has valid CQI results for the SCell at the latest after activation. A UE implementation may reduce the probability of exceeding this timing requirement” maps to “determining, by the terminal device, a second time unit, wherein the second time unit is a time unit at which a maximum activation time expires”, where “maximum allowed activation time”/”timing requirement...at the latest after activation”/”24 ms” maps “second time unit”, “UE implementation may reduce the probability of exceeding the timing requirement” maps to “determining, by the terminal device”, “maximum allowed”/”latest after activation” maps to “maximum activation time”, “allowed”/”latest” maps to “expires”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interpret “allowed”/”latest” as having a time for expiration

wherein the maximum activation time represents a preset maximum duration of time from receiving the activation command by the terminal device to ...by the terminal device; and
(where
“b) cold-start 2 SCell RF is not activated; timing information is known...For example, the maximum allowed activation time for cold-start 2, where an SCell RF chain is not activated, but SCell timing information is known, may be 24 ms. 4 ms may be needed for UE to decode an activation command (MAC control element) and transmit ACK, and 20 ms may be needed for RF warm-up, AGC settling, and frequency and time tracking loops warm-up. RF warm-up and AGC settling may be achieved within a few milliseconds (<4 ms) or a even shorter time period by applying additional technique” maps to “wherein the maximum activation time represents a preset maximum duration of time from receiving the activation command by the terminal device to ... by the terminal device”, “UE to decode an activation command” maps to “from receiving the activation command by the terminal device”, “the maximum allowed activation time ... where an SCell RF chain is not activated, ..., may be 24 ms” maps to “maximum activation time represents a preset maximum duration of time”, “maximum allowed activation time” maps to “maximum activation time”, “24 ms” maps to “preset maximum duration of time”, “transmit ACK” maps to “to ...by the terminal device”

sending, by the terminal device, a second uplink signal to the network device, wherein the second uplink signal is sent at a second period after the second time unit, and wherein the second period is greater than the first period, 
(“Starting time for CQI report transmission does not depend on different UE implementation. This enhances PUCCH decoding process on PCell Minimum requirement of when valid CQI result is send is specified. As discussed the UE may exceed the minimum requirement in some scenarios. Such probability may be reduced as much as possible. In an example embodiment, if CQI report is configured, out of range CQI/CSI may be reported before the UE is able to perform CSI measurement for the SCell. The UE may be able to transmit valid CSI no later than subframe n+24[+X] for Transmission Modes (TM) other than TM9 and 4 ms after the first CSI-RS subframe since n+24[+X] for TM9. X is may be a predefined parameter, for example, may be equal to 10.”; Dinan; 0184)
(“each 10 ms radio frame 201 may be divided into ten equally sized subframes 202. Other subframe durations such as including 0.5 msec, 1 msec, 2 msec, and 5 msec may also be supported.”; Dinan; 0102)
(where
“UE may be able to transmit valid CSI no later than subframe n+24[+X] for Transmission Modes (TM) other than TM9 and 4 ms after the first CSI-RS subframe since n+24[+X] for TM9. X is may be a predefined parameter, for example, may be equal to 10” maps to “sending, by the terminal device, a second uplink signal to the network device, wherein the second uplink signal is sent at a second period after the second time unit, and wherein the second period is greater than the first period”, where “n+24[+X]” is greater “n + 8” which maps to “greater than”, where “+X” maps to “after the second time unit”

wherein the first time unit is an eighth subframe after a time unit at which the activation command for the secondary cell is received.
(where
“The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8”/FIG. 15A maps to “wherein the first time unit is an eighth subframe after a time unit at which the activation command for the secondary cell is received”

Dinan teaches a receiving an Activation MAC CE command followed by the UE reporting invalid CSI in subframe n+8 and subsequently reporting valid CSI at a later time, where the UE is constrained by a maximum allowed activation time.

Dinan as described above does not explicitly teach:
activating the secondary cell

However, Uchino et al. further teaches an activation capability which includes:
activating the secondary cell
(“the base station 200 transmits a MAC CE in the MAC layer to the mobile station to transition the secondary cell to the activation/deactivation state. The SCell state management unit 230 transitions the state of the secondary cell upon receiving an acknowledgement (ACK/NACK) from the mobile station in response to the instruction of transition from the base station 200.”; Uchino et al.; 0087)
(“Upon receiving an acknowledgement (ACK) in response to the MAC CE from the mobile station, the SCell state management unit 230 determines that the secondary cell is activated”; Uchino et al.; 0088)
(where
“secondary cell is activated” maps to “activating the secondary cell”

Uchino et al. teaches a receipt of an ACK is associated with activation of a SCell.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the activation capability of Uchino et al. into Dinan. By modifying the ACK of Dinan to include the activation capability as taught by the ACK of Uchino et al., the benefits of improved signal timing (Dinan; 0188) with improved consistency (Uchino et al.; 0025) are achieved.

As to claim 2:
Dinan discloses:
receiving, by the terminal device, a configuration message of the secondary cell that is sent by the network device, wherein the configuration message comprises at least one of ... or configuration information of the scheduling of the network device, and configuration information of the first period.
(“FIG. 18 is an example flow diagram as per an aspect of an embodiment of the present invention. A wireless device receives at least one message from a base station at 1810. The message may comprise configuration parameters of a plurality of cells. The plurality of cells may be grouped into a plurality of timing advance groups (TAGs), and a plurality of physical uplink control channel (PUCCH) groups. The plurality of physical uplink control channel (PUCCH) groups may comprise a primary PUCCH group and a secondary PUCCH group. The primary PUCCH group may comprise a primary cell with a primary PUCCH transmitted to a base station. The secondary PUCCH group may comprise a PUCCH secondary cell with a secondary PUCCH transmitted to the base station. The PUCCH secondary cell may be in a first TAG in the plurality of TAGs. According to an embodiment, the message(s) may comprises a first time alignment timer IE for the first TAG, and/or a second time alignment timer IE for a second TAG in the plurality of TAGs.”; Dinan; 0220)
(“FIG. 15A and 15B are example diagrams illustrating timing of different events according to the current LTE-Advanced transceivers. The MAC entity receives the Activation MAC CE activating the SCell (e.g. Activation/Deactivation MAC CE activating the SCell) in subframe (TTI) n. The MAC entity starts or restarts the sCellDeactivationTimer associated with the SCell in subframe n+8. The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8. Other activation actions listed below (if configured) are applied no later than the minimum defined delay requirement and no earlier than subframe n+8. Other actions include one or many of the following: SRS transmissions on the SCell; PDCCH monitoring on the SCell; PDCCH monitoring for the SCell; trigger PHR. For example, the other actions may be applied in subframe n+8 or later at subframe n+12, n+13, or n+k, wherein k is a number between 0 and an upper limit which is pre-defined/pre-configured for certain scenarios. Other actions necessarily do not need to happen in the same subframe. An example upper limit for k is described below.”; Dinan; 0169)
(“The eNB may activate the updated new SCell and start scheduling packets on the activated SCell.”; Dinan; 0126)

As to claim 3:
Dinan discloses:
wherein the first uplink signal comprises at least one of first channel state information (CSI) or ..., and at least one of the second uplink signal comprises second CSI or ....
(“FIG. 15B shows another example when UE has a shorter activation delay and valid CSI are available. The UE may start reporting a valid CSI starting subframe n+8.”; Dinan; 0186)
(“FIG. 15A and 15B are example diagrams illustrating timing of different events according to the current LTE-Advanced transceivers. The MAC entity receives the Activation MAC CE activating the SCell (e.g. Activation/Deactivation MAC CE activating the SCell) in subframe (TTI) n. The MAC entity starts or restarts the sCellDeactivationTimer associated with the SCell in subframe n+8. The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8. Other activation actions listed below (if configured) are applied no later than the minimum defined delay requirement and no earlier than subframe n+8.”; Dinan; 0169)
(“The timing advance command 1710 is received in subframe n+k. In an example embodiment of the invention, a UE may start transmission of uplink CSI (CSI1, CSI2, CSI3, . . . in FIG. 17) starting subframe n+k+p (in the first available PUCCH resource on or after subframe n+k+p), wherein p is a natural number greater than zero. If the PUCCH SCell has completed the activation process, the CSI report may include valid CSI reports. When measurement value of a radio link quality is above a threshold, the CSI (e.g. CQI) may be valid CSI reports, and when measurement of a link quality is below a threshold the CSI report may be invalid CSI reports.”; Dinan; 0199)

As to claim 4:
Dinan discloses:
wherein the first time unit is a time unit at which the terminal device is capable of sending the first uplink signal to the network device.
(“Currently, the MAC entity receives the activation MAC CE activating the SCell (e.g. activation/deactivation MAC CE activating the SCell). The MAC entity start or restart the sCellDeactivationTimer associated with the SCell in subframe n+8. The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8 no matter whether the secondary cell is properly acquired or not.”; Dinan; 0182)

As to claim 5:
Dinan discloses:
A method for activating a secondary cell, comprising:
after a network device sends an activation command for a secondary cell to a terminal device, receiving, by the network device, a first uplink signal sent by the terminal device, at a first period from a first time unit;
 (“To activate an SCell, the UE may need to acquire PSS/SSS (sync signals) signals, if synchronization signals are not acquired. In an example embodiment, there may the following different scenarios for the SCell activation: a) cold-start 1: SCell RF is not activated; timing information is unknown; not possible for intraband contiguous CA, b) cold-start 2 SCell RF is not activated; timing information is known, c) warm-start: RF is already active; and timing information is known. For example, the maximum allowed activation time for cold-start 2, where an SCell RF chain is not activated, but SCell timing information is known, may be 24 ms. 4 ms may be needed for UE to decode an activation command (MAC control element) and transmit ACK, and 20 ms may be needed for RF warm-up, AGC settling, and frequency and time tracking loops warm-up. RF warm-up and AGC settling may be achieved within a few milliseconds (<4 ms) or a even shorter time period by applying additional technique”; Dinan; 0181)
(“Currently, the MAC entity receives the activation MAC CE activating the SCell (e.g. activation/deactivation MAC CE activating the SCell). The MAC entity start or restart the sCellDeactivationTimer associated with the SCell in subframe n+8. The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8 no matter whether the secondary cell is properly acquired or not.”; Dinan; 0182);
(“There could be a certain period that the UE does not have valid CQI results for an SCell upon the activation of the SCell. The period may depend on when the UE successfully detects the cell and/or when the UE starts CQI measurement which may vary depending on the air interface condition, signal (e.g. CSI RS) timings and/or UE implementation. Starting time for CQI report transmission does not depend on different UE implementations. The UE may start reporting CQI from subframe n+8 and a fixed value (e.g. our of range) may be reported when there are no valid CQI results available for the SCell. This would reduce the possibility that CQI size uncertainty complicates the eNB decoding of uplink channel. A timing requirement may be set when the UE has valid CQI results for the SCell at the latest after activation. A UE implementation may reduce the probability of exceeding this timing requirement.”; Dinan; 0185)
(“The eNB may transmit a MAC activation command 1610 to activate the PUCCH SCell.”; Dinan; 0190)
(where
“UE” maps to “terminal”
“SCell” maps to “secondary cell”,
“The eNB may transmit a MAC activation command 1610 to activate the PUCCH SCell”/”Activation MAC CE”/FIG. 15A/”Activation of PUCCH SCell (MAC CE)”/FIG. 16 maps to “receiving an activation command for a secondary cell that is sent by a network device”, where “transmit” maps to “receiving”/”sent”, “MAC activation command”/”Activation MAC CE”/FIG. 15A/”Activation of PUCCH SCell (MAC CE)” maps to “activation command”, “SCell” maps to “secondary cell”, “eNB” maps to “network device”,	“The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8”/FIG. 15A maps to “sending, by a terminal device, a first uplink signal to the network device at a first period from a first time unit”, where “reporting” maps to “sending”, “CSI (CQI/PMI/RI/PTI) reporting” maps to “first uplink signal”, “n+8” maps to “at a first period from a first time unit”, where “n” maps to “first time unit”, “+8” maps to “at a first period from”

determining, by the network device, a second time unit, wherein the second time unit is a time unit at which a maximum activation time expires, and 
(where
“For example, the maximum allowed activation time for cold-start 2, where an SCell RF chain is not activated, but SCell timing information is known, may be 24 ms. 4 ms may be needed for UE to decode an activation command (MAC control element) and transmit ACK, and 20 ms may be needed for RF warm-up, AGC settling, and frequency and time tracking loops warm-up”/”A timing requirement may be set when the UE has valid CQI results for the SCell at the latest after activation. A UE implementation may reduce the probability of exceeding this timing requirement” maps to “determining, by the terminal device, a second time unit, wherein the second time unit is a time unit at which a maximum activation time expires”, where “maximum allowed activation time”/”timing requirement...at the latest after activation”/”24 ms” maps “second time unit”, “UE implementation may reduce the probability of exceeding the timing requirement” maps to “determining, by the terminal device”, “maximum allowed”/”latest after activation” maps to “maximum activation time”, “allowed”/”latest” maps to “expires”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interpret “allowed”/”latest” as having a time for expiration

wherein the maximum activation time represents a preset maximum duration of time from receiving the activation command by the terminal device to ... by the terminal device; and
(where
“b) cold-start 2 SCell RF is not activated; timing information is known...For example, the maximum allowed activation time for cold-start 2, where an SCell RF chain is not activated, but SCell timing information is known, may be 24 ms. 4 ms may be needed for UE to decode an activation command (MAC control element) and transmit ACK, and 20 ms may be needed for RF warm-up, AGC settling, and frequency and time tracking loops warm-up. RF warm-up and AGC settling may be achieved within a few milliseconds (<4 ms) or a even shorter time period by applying additional technique” maps to “wherein the maximum activation time represents a preset maximum duration of time from receiving the activation command by the terminal device to ... by the terminal device”, “UE to decode an activation command” maps to “from receiving the activation command by the terminal device”, “the maximum allowed activation time ... where an SCell RF chain is not activated, ..., may be 24 ms” maps to “maximum activation time represents a preset maximum duration of time”, “maximum allowed activation time” maps to “maximum activation time”, “24 ms” maps to “preset maximum duration of time”, “transmit ACK” maps to “to ...by the terminal device”

receiving, by the network device, a second uplink signal sent by the terminal device, wherein the second uplink signal is received at a second period, and wherein the second period is greater than the first period, 
(“Starting time for CQI report transmission does not depend on different UE implementation. This enhances PUCCH decoding process on PCell Minimum requirement of when valid CQI result is send is specified. As discussed the UE may exceed the minimum requirement in some scenarios. Such probability may be reduced as much as possible. In an example embodiment, if CQI report is configured, out of range CQI/CSI may be reported before the UE is able to perform CSI measurement for the SCell. The UE may be able to transmit valid CSI no later than subframe n+24[+X] for Transmission Modes (TM) other than TM9 and 4 ms after the first CSI-RS subframe since n+24[+X] for TM9. X is may be a predefined parameter, for example, may be equal to 10.”; Dinan; 0184)
(“each 10 ms radio frame 201 may be divided into ten equally sized subframes 202. Other subframe durations such as including 0.5 msec, 1 msec, 2 msec, and 5 msec may also be supported.”; Dinan; 0102)
(where
“UE may be able to transmit valid CSI no later than subframe n+24[+X] for Transmission Modes (TM) other than TM9 and 4 ms after the first CSI-RS subframe since n+24[+X] for TM9. X is may be a predefined parameter, for example, may be equal to 10” maps to “sending, by the terminal device, a second uplink signal to the network device, wherein the second uplink signal is sent at a second period after the second time unit, and wherein the second period is greater than the first period”, where “n+24[+X]” is greater “n + 8” which maps to “greater than”, where “+X” maps to “after the second time unit”

wherein the first time unit is an eighth subframe after a time unit at which the activation command for the secondary cell is received.
(where
“The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8”/FIG. 15A maps to “wherein the first time unit is an eighth subframe after a time unit at which the activation command for the secondary cell is received”

Dinan teaches a receiving an Activation MAC CE command followed by the UE reporting invalid CSI in subframe n+8 and subsequently reporting valid CSI at a later time, where the UE is constrained by a maximum allowed activation time.

Dinan as described above does not explicitly teach:
activating the secondary cell

However, Uchino et al. further teaches an activation capability which includes:
activating the secondary cell
(“the base station 200 transmits a MAC CE in the MAC layer to the mobile station to transition the secondary cell to the activation/deactivation state. The SCell state management unit 230 transitions the state of the secondary cell upon receiving an acknowledgement (ACK/NACK) from the mobile station in response to the instruction of transition from the base station 200.”; Uchino et al.; 0087)
(“Upon receiving an acknowledgement (ACK) in response to the MAC CE from the mobile station, the SCell state management unit 230 determines that the secondary cell is activated”; Uchino et al.; 0088)
(where
“secondary cell is activated” maps to “activating the secondary cell”

Uchino et al. teaches a receipt of an ACK is associated with activation of a SCell.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the activation capability of Uchino et al. into Dinan. By modifying the ACK of Dinan to include the activation capability as taught by the ACK of Uchino et al., the benefits of improved signal timing (Dinan; 0188) with improved consistency (Uchino et al.; 0025) are achieved.

As to claim 6:
Dinan discloses:
receiving, by the terminal device, a configuration message of the secondary cell that is sent by the network device, wherein the configuration message comprises at least one of ... or configuration information of the scheduling of the network device, and configuration information of the first period.
(“FIG. 18 is an example flow diagram as per an aspect of an embodiment of the present invention. A wireless device receives at least one message from a base station at 1810. The message may comprise configuration parameters of a plurality of cells. The plurality of cells may be grouped into a plurality of timing advance groups (TAGs), and a plurality of physical uplink control channel (PUCCH) groups. The plurality of physical uplink control channel (PUCCH) groups may comprise a primary PUCCH group and a secondary PUCCH group. The primary PUCCH group may comprise a primary cell with a primary PUCCH transmitted to a base station. The secondary PUCCH group may comprise a PUCCH secondary cell with a secondary PUCCH transmitted to the base station. The PUCCH secondary cell may be in a first TAG in the plurality of TAGs. According to an embodiment, the message(s) may comprises a first time alignment timer IE for the first TAG, and/or a second time alignment timer IE for a second TAG in the plurality of TAGs.”; Dinan; 0220)
(“FIG. 15A and 15B are example diagrams illustrating timing of different events according to the current LTE-Advanced transceivers. The MAC entity receives the Activation MAC CE activating the SCell (e.g. Activation/Deactivation MAC CE activating the SCell) in subframe (TTI) n. The MAC entity starts or restarts the sCellDeactivationTimer associated with the SCell in subframe n+8. The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8. Other activation actions listed below (if configured) are applied no later than the minimum defined delay requirement and no earlier than subframe n+8. Other actions include one or many of the following: SRS transmissions on the SCell; PDCCH monitoring on the SCell; PDCCH monitoring for the SCell; trigger PHR. For example, the other actions may be applied in subframe n+8 or later at subframe n+12, n+13, or n+k, wherein k is a number between 0 and an upper limit which is pre-defined/pre-configured for certain scenarios. Other actions necessarily do not need to happen in the same subframe. An example upper limit for k is described below.”; Dinan; 0169)
(“The eNB may activate the updated new SCell and start scheduling packets on the activated SCell.”; Dinan; 0126)

As to claim 7:
Dinan discloses:
wherein the first uplink signal comprises at least one of first channel state information (CSI) or ..., and at least one of the second uplink signal comprises second CSI or ....
(“FIG. 15B shows another example when UE has a shorter activation delay and valid CSI are available. The UE may start reporting a valid CSI starting subframe n+8.”; Dinan; 0186)
(“FIG. 15A and 15B are example diagrams illustrating timing of different events according to the current LTE-Advanced transceivers. The MAC entity receives the Activation MAC CE activating the SCell (e.g. Activation/Deactivation MAC CE activating the SCell) in subframe (TTI) n. The MAC entity starts or restarts the sCellDeactivationTimer associated with the SCell in subframe n+8. The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8. Other activation actions listed below (if configured) are applied no later than the minimum defined delay requirement and no earlier than subframe n+8.”; Dinan; 0169)
(“The timing advance command 1710 is received in subframe n+k. In an example embodiment of the invention, a UE may start transmission of uplink CSI (CSI1, CSI2, CSI3, . . . in FIG. 17) starting subframe n+k+p (in the first available PUCCH resource on or after subframe n+k+p), wherein p is a natural number greater than zero. If the PUCCH SCell has completed the activation process, the CSI report may include valid CSI reports. When measurement value of a radio link quality is above a threshold, the CSI (e.g. CQI) may be valid CSI reports, and when measurement of a link quality is below a threshold the CSI report may be invalid CSI reports.”; Dinan; 0199)

As to claim 8:
Dinan discloses:
wherein the first time unit is a time unit at which the terminal device is capable of sending the first uplink signal to the network device.
(“Currently, the MAC entity receives the activation MAC CE activating the SCell (e.g. activation/deactivation MAC CE activating the SCell). The MAC entity start or restart the sCellDeactivationTimer associated with the SCell in subframe n+8. The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8 no matter whether the secondary cell is properly acquired or not.”; Dinan; 0182)




As to claim 9:
Dinan discloses:
A communications apparatus, comprising at least one processor, a transceiver, and a non-transitory computer readable medium, wherein the non-transitory computer readable medium is configured to store instructions that, when executed by the at least one processor, cause the communications apparatus to:
after receiving an activation command for a secondary cell that is sent by a network device, send, by using the transceiver, a first uplink signal to the network device at a first period from a first time unit;
 (“To activate an SCell, the UE may need to acquire PSS/SSS (sync signals) signals, if synchronization signals are not acquired. In an example embodiment, there may the following different scenarios for the SCell activation: a) cold-start 1: SCell RF is not activated; timing information is unknown; not possible for intraband contiguous CA, b) cold-start 2 SCell RF is not activated; timing information is known, c) warm-start: RF is already active; and timing information is known. For example, the maximum allowed activation time for cold-start 2, where an SCell RF chain is not activated, but SCell timing information is known, may be 24 ms. 4 ms may be needed for UE to decode an activation command (MAC control element) and transmit ACK, and 20 ms may be needed for RF warm-up, AGC settling, and frequency and time tracking loops warm-up. RF warm-up and AGC settling may be achieved within a few milliseconds (<4 ms) or a even shorter time period by applying additional technique”; Dinan; 0181)
(“Currently, the MAC entity receives the activation MAC CE activating the SCell (e.g. activation/deactivation MAC CE activating the SCell). The MAC entity start or restart the sCellDeactivationTimer associated with the SCell in subframe n+8. The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8 no matter whether the secondary cell is properly acquired or not.”; Dinan; 0182);
(“There could be a certain period that the UE does not have valid CQI results for an SCell upon the activation of the SCell. The period may depend on when the UE successfully detects the cell and/or when the UE starts CQI measurement which may vary depending on the air interface condition, signal (e.g. CSI RS) timings and/or UE implementation. Starting time for CQI report transmission does not depend on different UE implementations. The UE may start reporting CQI from subframe n+8 and a fixed value (e.g. our of range) may be reported when there are no valid CQI results available for the SCell. This would reduce the possibility that CQI size uncertainty complicates the eNB decoding of uplink channel. A timing requirement may be set when the UE has valid CQI results for the SCell at the latest after activation. A UE implementation may reduce the probability of exceeding this timing requirement.”; Dinan; 0185)
(“The eNB may transmit a MAC activation command 1610 to activate the PUCCH SCell.”; Dinan; 0190)
(where
“UE” maps to “terminal”
“SCell” maps to “secondary cell”,
“The eNB may transmit a MAC activation command 1610 to activate the PUCCH SCell”/”Activation MAC CE”/FIG. 15A/”Activation of PUCCH SCell (MAC CE)”/FIG. 16 maps to “receiving an activation command for a secondary cell that is sent by a network device”, where “transmit” maps to “receiving”/”sent”, “MAC activation command”/”Activation MAC CE”/FIG. 15A/”Activation of PUCCH SCell (MAC CE)” maps to “activation command”, “SCell” maps to “secondary cell”, “eNB” maps to “network device”,	“The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8”/FIG. 15A maps to “sending, by a terminal device, a first uplink signal to the network device at a first period from a first time unit”, where “reporting” maps to “sending”, “CSI (CQI/PMI/RI/PTI) reporting” maps to “first uplink signal”, “n+8” maps to “at a first period from a first time unit”, where “n” maps to “first time unit”, “+8” maps to “at a first period from”

determine a second time unit, wherein the second time unit is a time unit at which a maximum activation time expires, and 
(where
“For example, the maximum allowed activation time for cold-start 2, where an SCell RF chain is not activated, but SCell timing information is known, may be 24 ms. 4 ms may be needed for UE to decode an activation command (MAC control element) and transmit ACK, and 20 ms may be needed for RF warm-up, AGC settling, and frequency and time tracking loops warm-up”/”A timing requirement may be set when the UE has valid CQI results for the SCell at the latest after activation. A UE implementation may reduce the probability of exceeding this timing requirement” maps to “determining, by the terminal device, a second time unit, wherein the second time unit is a time unit at which a maximum activation time expires”, where “maximum allowed activation time”/”timing requirement...at the latest after activation”/”24 ms” maps “second time unit”, “UE implementation may reduce the probability of exceeding the timing requirement” maps to “determining, by the terminal device”, “maximum allowed”/”latest after activation” maps to “maximum activation time”, “allowed”/”latest” maps to “expires”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interpret “allowed”/”latest” as having a time for expiration

wherein the maximum activation time represents a preset maximum duration of time from receiving the activation command by the communications apparatus to ... by the communications apparatus; and
(where
“b) cold-start 2 SCell RF is not activated; timing information is known...For example, the maximum allowed activation time for cold-start 2, where an SCell RF chain is not activated, but SCell timing information is known, may be 24 ms. 4 ms may be needed for UE to decode an activation command (MAC control element) and transmit ACK, and 20 ms may be needed for RF warm-up, AGC settling, and frequency and time tracking loops warm-up. RF warm-up and AGC settling may be achieved within a few milliseconds (<4 ms) or a even shorter time period by applying additional technique” maps to “wherein the maximum activation time represents a preset maximum duration of time from receiving the activation command by the terminal device to ... by the terminal device”, “UE to decode an activation command” maps to “from receiving the activation command by the terminal device”, “the maximum allowed activation time ... where an SCell RF chain is not activated, ..., may be 24 ms” maps to “maximum activation time represents a preset maximum duration of time”, “maximum allowed activation time” maps to “maximum activation time”, “24 ms” maps to “preset maximum duration of time”, “transmit ACK” maps to “to ...by the terminal device”

send, by using the transceiver, a second uplink signal to the network device, wherein the second uplink signal is sent at a second period after the second time unit, and wherein the second period is greater than the first period, 
(“Starting time for CQI report transmission does not depend on different UE implementation. This enhances PUCCH decoding process on PCell Minimum requirement of when valid CQI result is send is specified. As discussed the UE may exceed the minimum requirement in some scenarios. Such probability may be reduced as much as possible. In an example embodiment, if CQI report is configured, out of range CQI/CSI may be reported before the UE is able to perform CSI measurement for the SCell. The UE may be able to transmit valid CSI no later than subframe n+24[+X] for Transmission Modes (TM) other than TM9 and 4 ms after the first CSI-RS subframe since n+24[+X] for TM9. X is may be a predefined parameter, for example, may be equal to 10.”; Dinan; 0184)
(“each 10 ms radio frame 201 may be divided into ten equally sized subframes 202. Other subframe durations such as including 0.5 msec, 1 msec, 2 msec, and 5 msec may also be supported.”; Dinan; 0102)
(where
“UE may be able to transmit valid CSI no later than subframe n+24[+X] for Transmission Modes (TM) other than TM9 and 4 ms after the first CSI-RS subframe since n+24[+X] for TM9. X is may be a predefined parameter, for example, may be equal to 10” maps to “sending, by the terminal device, a second uplink signal to the network device, wherein the second uplink signal is sent at a second period after the second time unit, and wherein the second period is greater than the first period”, where “n+24[+X]” is greater “n + 8” which maps to “greater than”, where “+X” maps to “after the second time unit”

wherein the first time unit is an eighth subframe after a time unit at which the activation command for the secondary cell is received.
(where
“The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8”/FIG. 15A maps to “wherein the first time unit is an eighth subframe after a time unit at which the activation command for the secondary cell is received”

Dinan teaches a receiving an Activation MAC CE command followed by the UE reporting invalid CSI in subframe n+8 and subsequently reporting valid CSI at a later time, where the UE is constrained by a maximum allowed activation time.

Dinan as described above does not explicitly teach:
activating the secondary cell

However, Uchino et al. further teaches an activation capability which includes:
activating the secondary cell
(“the base station 200 transmits a MAC CE in the MAC layer to the mobile station to transition the secondary cell to the activation/deactivation state. The SCell state management unit 230 transitions the state of the secondary cell upon receiving an acknowledgement (ACK/NACK) from the mobile station in response to the instruction of transition from the base station 200.”; Uchino et al.; 0087)
(“Upon receiving an acknowledgement (ACK) in response to the MAC CE from the mobile station, the SCell state management unit 230 determines that the secondary cell is activated”; Uchino et al.; 0088)
(where
“secondary cell is activated” maps to “activating the secondary cell”

Uchino et al. teaches a receipt of an ACK is associated with activation of a SCell.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the activation capability of Uchino et al. into Dinan. By modifying the ACK of Dinan to include the activation capability as taught by the ACK of Uchino et al., the benefits of improved signal timing (Dinan; 0188) with improved consistency (Uchino et al.; 0025) are achieved.

As to claim 10:
Dinan discloses:
receiving, by the terminal device, a configuration message of the secondary cell that is sent by the network device, wherein the configuration message comprises at least one of ... or configuration information of the scheduling of the network device, and configuration information of the first period.
(“FIG. 18 is an example flow diagram as per an aspect of an embodiment of the present invention. A wireless device receives at least one message from a base station at 1810. The message may comprise configuration parameters of a plurality of cells. The plurality of cells may be grouped into a plurality of timing advance groups (TAGs), and a plurality of physical uplink control channel (PUCCH) groups. The plurality of physical uplink control channel (PUCCH) groups may comprise a primary PUCCH group and a secondary PUCCH group. The primary PUCCH group may comprise a primary cell with a primary PUCCH transmitted to a base station. The secondary PUCCH group may comprise a PUCCH secondary cell with a secondary PUCCH transmitted to the base station. The PUCCH secondary cell may be in a first TAG in the plurality of TAGs. According to an embodiment, the message(s) may comprises a first time alignment timer IE for the first TAG, and/or a second time alignment timer IE for a second TAG in the plurality of TAGs.”; Dinan; 0220)
(“FIG. 15A and 15B are example diagrams illustrating timing of different events according to the current LTE-Advanced transceivers. The MAC entity receives the Activation MAC CE activating the SCell (e.g. Activation/Deactivation MAC CE activating the SCell) in subframe (TTI) n. The MAC entity starts or restarts the sCellDeactivationTimer associated with the SCell in subframe n+8. The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8. Other activation actions listed below (if configured) are applied no later than the minimum defined delay requirement and no earlier than subframe n+8. Other actions include one or many of the following: SRS transmissions on the SCell; PDCCH monitoring on the SCell; PDCCH monitoring for the SCell; trigger PHR. For example, the other actions may be applied in subframe n+8 or later at subframe n+12, n+13, or n+k, wherein k is a number between 0 and an upper limit which is pre-defined/pre-configured for certain scenarios. Other actions necessarily do not need to happen in the same subframe. An example upper limit for k is described below.”; Dinan; 0169)
(“The eNB may activate the updated new SCell and start scheduling packets on the activated SCell.”; Dinan; 0126)

As to claim 11:
Dinan discloses:
wherein the first uplink signal comprises at least one of first channel state information (CSI) or ..., and at least one of the second uplink signal comprises second CSI or ....
(“FIG. 15B shows another example when UE has a shorter activation delay and valid CSI are available. The UE may start reporting a valid CSI starting subframe n+8.”; Dinan; 0186)
(“FIG. 15A and 15B are example diagrams illustrating timing of different events according to the current LTE-Advanced transceivers. The MAC entity receives the Activation MAC CE activating the SCell (e.g. Activation/Deactivation MAC CE activating the SCell) in subframe (TTI) n. The MAC entity starts or restarts the sCellDeactivationTimer associated with the SCell in subframe n+8. The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8. Other activation actions listed below (if configured) are applied no later than the minimum defined delay requirement and no earlier than subframe n+8.”; Dinan; 0169)
(“The timing advance command 1710 is received in subframe n+k. In an example embodiment of the invention, a UE may start transmission of uplink CSI (CSI1, CSI2, CSI3, . . . in FIG. 17) starting subframe n+k+p (in the first available PUCCH resource on or after subframe n+k+p), wherein p is a natural number greater than zero. If the PUCCH SCell has completed the activation process, the CSI report may include valid CSI reports. When measurement value of a radio link quality is above a threshold, the CSI (e.g. CQI) may be valid CSI reports, and when measurement of a link quality is below a threshold the CSI report may be invalid CSI reports.”; Dinan; 0199)

As to claim 12:
Dinan discloses:
wherein the first time unit is a time unit at which the terminal device is capable of sending the first uplink signal to the network device.
(“Currently, the MAC entity receives the activation MAC CE activating the SCell (e.g. activation/deactivation MAC CE activating the SCell). The MAC entity start or restart the sCellDeactivationTimer associated with the SCell in subframe n+8. The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8 no matter whether the secondary cell is properly acquired or not.”; Dinan; 0182)

As to claim 13:
Dinan discloses:
A network device, comprising at least one processor, a transceiver, and a non-transitory computer readable medium, wherein the non-transitory computer readable medium is configured to store instructions that, when executed by the at least one processor, cause the network device to:
after sending an activation command for a secondary cell to a terminal device, receive, by using the transceiver, a first uplink signal sent by the terminal device, at a first period from a first time unit;
 (“To activate an SCell, the UE may need to acquire PSS/SSS (sync signals) signals, if synchronization signals are not acquired. In an example embodiment, there may the following different scenarios for the SCell activation: a) cold-start 1: SCell RF is not activated; timing information is unknown; not possible for intraband contiguous CA, b) cold-start 2 SCell RF is not activated; timing information is known, c) warm-start: RF is already active; and timing information is known. For example, the maximum allowed activation time for cold-start 2, where an SCell RF chain is not activated, but SCell timing information is known, may be 24 ms. 4 ms may be needed for UE to decode an activation command (MAC control element) and transmit ACK, and 20 ms may be needed for RF warm-up, AGC settling, and frequency and time tracking loops warm-up. RF warm-up and AGC settling may be achieved within a few milliseconds (<4 ms) or a even shorter time period by applying additional technique”; Dinan; 0181)
(“Currently, the MAC entity receives the activation MAC CE activating the SCell (e.g. activation/deactivation MAC CE activating the SCell). The MAC entity start or restart the sCellDeactivationTimer associated with the SCell in subframe n+8. The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8 no matter whether the secondary cell is properly acquired or not.”; Dinan; 0182);
(“There could be a certain period that the UE does not have valid CQI results for an SCell upon the activation of the SCell. The period may depend on when the UE successfully detects the cell and/or when the UE starts CQI measurement which may vary depending on the air interface condition, signal (e.g. CSI RS) timings and/or UE implementation. Starting time for CQI report transmission does not depend on different UE implementations. The UE may start reporting CQI from subframe n+8 and a fixed value (e.g. our of range) may be reported when there are no valid CQI results available for the SCell. This would reduce the possibility that CQI size uncertainty complicates the eNB decoding of uplink channel. A timing requirement may be set when the UE has valid CQI results for the SCell at the latest after activation. A UE implementation may reduce the probability of exceeding this timing requirement.”; Dinan; 0185)
(“The eNB may transmit a MAC activation command 1610 to activate the PUCCH SCell.”; Dinan; 0190)
(where
“UE” maps to “terminal”
“SCell” maps to “secondary cell”,
“The eNB may transmit a MAC activation command 1610 to activate the PUCCH SCell”/”Activation MAC CE”/FIG. 15A/”Activation of PUCCH SCell (MAC CE)”/FIG. 16 maps to “receiving an activation command for a secondary cell that is sent by a network device”, where “transmit” maps to “receiving”/”sent”, “MAC activation command”/”Activation MAC CE”/FIG. 15A/”Activation of PUCCH SCell (MAC CE)” maps to “activation command”, “SCell” maps to “secondary cell”, “eNB” maps to “network device”,	“The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8”/FIG. 15A maps to “sending, by a terminal device, a first uplink signal to the network device at a first period from a first time unit”, where “reporting” maps to “sending”, “CSI (CQI/PMI/RI/PTI) reporting” maps to “first uplink signal”, “n+8” maps to “at a first period from a first time unit”, where “n” maps to “first time unit”, “+8” maps to “at a first period from”

determine a second time unit, wherein the second time unit is a time unit at which a maximum activation time expires, and 
(where
“For example, the maximum allowed activation time for cold-start 2, where an SCell RF chain is not activated, but SCell timing information is known, may be 24 ms. 4 ms may be needed for UE to decode an activation command (MAC control element) and transmit ACK, and 20 ms may be needed for RF warm-up, AGC settling, and frequency and time tracking loops warm-up”/”A timing requirement may be set when the UE has valid CQI results for the SCell at the latest after activation. A UE implementation may reduce the probability of exceeding this timing requirement” maps to “determining, by the terminal device, a second time unit, wherein the second time unit is a time unit at which a maximum activation time expires”, where “maximum allowed activation time”/”timing requirement...at the latest after activation”/”24 ms” maps “second time unit”, “UE implementation may reduce the probability of exceeding the timing requirement” maps to “determining, by the terminal device”, “maximum allowed”/”latest after activation” maps to “maximum activation time”, “allowed”/”latest” maps to “expires”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interpret “allowed”/”latest” as having a time for expiration

wherein the maximum activation time represents a preset maximum duration of time from receiving the activation command by the terminal device to ... by the terminal device; and
(where
“b) cold-start 2 SCell RF is not activated; timing information is known...For example, the maximum allowed activation time for cold-start 2, where an SCell RF chain is not activated, but SCell timing information is known, may be 24 ms. 4 ms may be needed for UE to decode an activation command (MAC control element) and transmit ACK, and 20 ms may be needed for RF warm-up, AGC settling, and frequency and time tracking loops warm-up. RF warm-up and AGC settling may be achieved within a few milliseconds (<4 ms) or a even shorter time period by applying additional technique” maps to “wherein the maximum activation time represents a preset maximum duration of time from receiving the activation command by the terminal device to ... by the terminal device”, “UE to decode an activation command” maps to “from receiving the activation command by the terminal device”, “the maximum allowed activation time ... where an SCell RF chain is not activated, ..., may be 24 ms” maps to “maximum activation time represents a preset maximum duration of time”, “maximum allowed activation time” maps to “maximum activation time”, “24 ms” maps to “preset maximum duration of time”, “transmit ACK” maps to “to ...by the terminal device”

receive, by using the transceiver, a second uplink signal sent by the terminal device, wherein the second uplink signal is received at a second period after the second time unit, and wherein the second period is greater than the first period,  
(“Starting time for CQI report transmission does not depend on different UE implementation. This enhances PUCCH decoding process on PCell Minimum requirement of when valid CQI result is send is specified. As discussed the UE may exceed the minimum requirement in some scenarios. Such probability may be reduced as much as possible. In an example embodiment, if CQI report is configured, out of range CQI/CSI may be reported before the UE is able to perform CSI measurement for the SCell. The UE may be able to transmit valid CSI no later than subframe n+24[+X] for Transmission Modes (TM) other than TM9 and 4 ms after the first CSI-RS subframe since n+24[+X] for TM9. X is may be a predefined parameter, for example, may be equal to 10.”; Dinan; 0184)
(“each 10 ms radio frame 201 may be divided into ten equally sized subframes 202. Other subframe durations such as including 0.5 msec, 1 msec, 2 msec, and 5 msec may also be supported.”; Dinan; 0102)
(where
“UE may be able to transmit valid CSI no later than subframe n+24[+X] for Transmission Modes (TM) other than TM9 and 4 ms after the first CSI-RS subframe since n+24[+X] for TM9. X is may be a predefined parameter, for example, may be equal to 10” maps to “sending, by the terminal device, a second uplink signal to the network device, wherein the second uplink signal is sent at a second period after the second time unit, and wherein the second period is greater than the first period”, where “n+24[+X]” is greater “n + 8” which maps to “greater than”, where “+X” maps to “after the second time unit”

wherein the first time unit is an eighth subframe after a time unit at which the activation command for the secondary cell is received. (where
“The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8”/FIG. 15A maps to “wherein the first time unit is an eighth subframe after a time unit at which the activation command for the secondary cell is received”

Dinan teaches a receiving an Activation MAC CE command followed by the UE reporting invalid CSI in subframe n+8 and subsequently reporting valid CSI at a later time, where the UE is constrained by a maximum allowed activation time.

Dinan as described above does not explicitly teach:
activating the secondary cell

However, Uchino et al. further teaches an activation capability which includes:
activating the secondary cell
(“the base station 200 transmits a MAC CE in the MAC layer to the mobile station to transition the secondary cell to the activation/deactivation state. The SCell state management unit 230 transitions the state of the secondary cell upon receiving an acknowledgement (ACK/NACK) from the mobile station in response to the instruction of transition from the base station 200.”; Uchino et al.; 0087)
(“Upon receiving an acknowledgement (ACK) in response to the MAC CE from the mobile station, the SCell state management unit 230 determines that the secondary cell is activated”; Uchino et al.; 0088)
(where
“secondary cell is activated” maps to “activating the secondary cell”

Uchino et al. teaches a receipt of an ACK is associated with activation of a SCell.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the activation capability of Uchino et al. into Dinan. By modifying the ACK of Dinan to include the activation capability as taught by the ACK of Uchino et al., the benefits of improved signal timing (Dinan; 0188) with improved consistency (Uchino et al.; 0025) are achieved.
As to claim 14:
Dinan discloses:
receiving, by the terminal device, a configuration message of the secondary cell that is sent by the network device, wherein the configuration message comprises at least one of ... or configuration information of the scheduling of the network device, and configuration information of the first period.
(“FIG. 18 is an example flow diagram as per an aspect of an embodiment of the present invention. A wireless device receives at least one message from a base station at 1810. The message may comprise configuration parameters of a plurality of cells. The plurality of cells may be grouped into a plurality of timing advance groups (TAGs), and a plurality of physical uplink control channel (PUCCH) groups. The plurality of physical uplink control channel (PUCCH) groups may comprise a primary PUCCH group and a secondary PUCCH group. The primary PUCCH group may comprise a primary cell with a primary PUCCH transmitted to a base station. The secondary PUCCH group may comprise a PUCCH secondary cell with a secondary PUCCH transmitted to the base station. The PUCCH secondary cell may be in a first TAG in the plurality of TAGs. According to an embodiment, the message(s) may comprises a first time alignment timer IE for the first TAG, and/or a second time alignment timer IE for a second TAG in the plurality of TAGs.”; Dinan; 0220)
(“FIG. 15A and 15B are example diagrams illustrating timing of different events according to the current LTE-Advanced transceivers. The MAC entity receives the Activation MAC CE activating the SCell (e.g. Activation/Deactivation MAC CE activating the SCell) in subframe (TTI) n. The MAC entity starts or restarts the sCellDeactivationTimer associated with the SCell in subframe n+8. The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8. Other activation actions listed below (if configured) are applied no later than the minimum defined delay requirement and no earlier than subframe n+8. Other actions include one or many of the following: SRS transmissions on the SCell; PDCCH monitoring on the SCell; PDCCH monitoring for the SCell; trigger PHR. For example, the other actions may be applied in subframe n+8 or later at subframe n+12, n+13, or n+k, wherein k is a number between 0 and an upper limit which is pre-defined/pre-configured for certain scenarios. Other actions necessarily do not need to happen in the same subframe. An example upper limit for k is described below.”; Dinan; 0169)
(“The eNB may activate the updated new SCell and start scheduling packets on the activated SCell.”; Dinan; 0126)

As to claim 15:
Dinan discloses:
wherein the first uplink signal comprises at least one of first channel state information (CSI) or ..., and at least one of the second uplink signal comprises second CSI or ....
(“FIG. 15B shows another example when UE has a shorter activation delay and valid CSI are available. The UE may start reporting a valid CSI starting subframe n+8.”; Dinan; 0186)
(“FIG. 15A and 15B are example diagrams illustrating timing of different events according to the current LTE-Advanced transceivers. The MAC entity receives the Activation MAC CE activating the SCell (e.g. Activation/Deactivation MAC CE activating the SCell) in subframe (TTI) n. The MAC entity starts or restarts the sCellDeactivationTimer associated with the SCell in subframe n+8. The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8. Other activation actions listed below (if configured) are applied no later than the minimum defined delay requirement and no earlier than subframe n+8.”; Dinan; 0169)
(“The timing advance command 1710 is received in subframe n+k. In an example embodiment of the invention, a UE may start transmission of uplink CSI (CSI1, CSI2, CSI3, . . . in FIG. 17) starting subframe n+k+p (in the first available PUCCH resource on or after subframe n+k+p), wherein p is a natural number greater than zero. If the PUCCH SCell has completed the activation process, the CSI report may include valid CSI reports. When measurement value of a radio link quality is above a threshold, the CSI (e.g. CQI) may be valid CSI reports, and when measurement of a link quality is below a threshold the CSI report may be invalid CSI reports.”; Dinan; 0199)

As to claim 16:
Dinan discloses:
wherein the first time unit is a time unit at which the terminal device is capable of sending the first uplink signal to the network device.
(“Currently, the MAC entity receives the activation MAC CE activating the SCell (e.g. activation/deactivation MAC CE activating the SCell). The MAC entity start or restart the sCellDeactivationTimer associated with the SCell in subframe n+8. The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8 no matter whether the secondary cell is properly acquired or not.”; Dinan; 0182)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/Michael K Phillips/Examiner, Art Unit 2464